Citation Nr: 0915638	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-09 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1971 to November 
1972.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was previously before the Board and was remanded 
for further development.  A review of the record indicates 
that another remand is required.  

The Veteran is seeking service connection for PTSD which he 
contends results from stressful events in service.  One such 
event he reports is that he called in incorrect coordinates 
for a bombing mission, which resulted in the destruction of 
an entire civilian village.  He has stated that this incident 
occurred sometime between January and March 1972, when he was 
serving with the 504th Signal Detachment at Camp Dubeau near 
Saigon.  The RO presented this information to the U.S. Army & 
Joint Services Records Research Center (JSRRC) in an attempt 
to verify whether the incident occurred.  The JSRRC responded 
that "the killing of civilians is extremely difficult to 
verify," and "an incident not reported, [sic] cannot be 
verified."  The JSRRC stated that it did not research the 
incident because the request was "not valid for JSRRC 
purposes."  

There is no evidence in the record on which to conclude that 
the incident the Veteran describes, if it happened, was not 
reported.  It is unclear to the Board how the JSRRC could 
determine that no report was made without first researching 
the relevant records.  

When any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, another remand is required to attempt to 
determine whether the Veteran's claimed stressor can be 
verified.  However, in order to avoid any additional delay 
due to a pointless search, the Veteran should be asked 
whether, to his knowledge, any official report was made of 
the incident in question.  If he is reasonably certain that 
no official notice was taken of the bombing incident, further 
efforts on the part of the RO and the JSRRC to verify the 
incident are unnecessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him 
whether, to his knowledge, any official 
report was made of the friendly fire 
incident he describes as his PTSD 
stressor.  If the Veteran knows that no 
such report exists, no further 
investigation of the matter is 
required.  

2.	If the Veteran  recalls that a report 
was made, or if he has no knowledge or 
recollection of an official report of 
the incident, forward the his 
statements and any other relevant 
evidence to the JSRRC and request that 
it research the relevant records to 
attempt to verify the alleged stressor.  

3.	If, and only if, the stressor is 
verified, schedule the Veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.

a.	Prior to the examination, specify 
for the examiner the stressor that 
is established by the record and 
instruct him or her that only that 
event may be considered for the 
purpose of determining whether the 
Veteran was exposed to a stressful 
event in service.  The claims file 
must be made available to the 
examiner for review.  

b.	The examiner should conduct the 
examination with consideration of 
the current diagnostic criteria 
for PTSD.  The examination report 
should include a detailed account 
of all pathology present.  Any 
further indicated special studies, 
including psychological studies, 
should be accomplished.

c.	If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether the alleged 
stressor found to be established 
by the evidence of record was 
sufficient to  produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis 
of PTSD have been satisfied; and 
(3) whether there is a link 
between the current symptomatology 
and the in-service stressor 
established by the record and 
found to be sufficient to produce 
PTSD by the examiner.  Any 
opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

d.	If the examination results in a 
psychiatric diagnosis other than 
PTSD, the examiner should offer an 
opinion as to the etiology of the 
non-PTSD psychiatric disorder, to 
include whether it is at least as 
likely as not that any currently 
demonstrated psychiatric disorder, 
other than PTSD, is related to the 
Veteran's military  service. 

4.	After the development ordered above is 
completed, the RO should re-adjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition 
of the claim remains unfavorable, the 
RO should furnish the Veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further review, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

